 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTexaco,IncandOil,Chemical,and Atomic Workers International Union,AFL-CIO,Local 4-23Cases 23-CA-8782 23-CA-8827 and 23-CA-8854October 31 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn November 16 1982 Administrative LawJudge Hutton S Brandon issued the attached decisionThe Respondent and the General Counselfiled exceptions and supporting briefs and the Respondent filed a reply briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings andconclusions as modified and to adopt the recommended Order as modified1The judge found and we agree that the Respondent s announcement and unilateral termination of accident and sickness (A&S) benefit payments to employees on medical leave at the inception of a lawful economic strike violated Section8(a)(1) (3) and (5) of the Act The judge predicated his 8(a)(3) violation on then applicable Boardprecedent inEmerson Electric Co246 NLRB 1143(1979) and his finding that the disabled employeeshad not enmeshed themselves in the strike Inadopting these conclusions of the judge we do soon the basis ofTexaco Inc285 NLRB 241 (1987)which overruledEmerson ElectricInTexacotheBoard held that the questionwhether an employer violates Section 8(a)(3) or (1)by refusing to continue benefit payments to a disabled employee on commencement of a strike willbe resolved by applying the test for alleged unlawful conduct articulated by the Supreme Court inNLRB v Great Dane Trailers388 U S 26 at 34(1967)Under this test the General Counsel bearsthe burden of proving at least some adverse effectof the benefit denial on employees Section 7rightsThe General Counsel can meet this burdenby showing that (1) the benefit was accrued and (2)the benefit was apparently withheld on the basis ofa strike I At that point the employer may defenditsaction by showing that it had a legitimate andsubstantial business justification for cutting off benefits such as an explicit waiver by the union or theemployers reliance on a nondiscriminatory contract interpretation that is reasonable and arguablycorrect 2 If the employer proves business justification the Board may nevertheless find that the employer has committed an unfair labor practice if theconduct is demonstrated to be inherently destructiveof important employee rights or motivated byantiunion intent 3As found by the judge the Union and the Respondent have had a bargaining relationship for approximately 30 years with respect to two employeeunits (the main plant unit and the product controlunit)at the Respondents plant and terminal atPortArthurTexasThe collective bargainingagreements covering each unit had been extendedfor 1 year and had a common expiration date onJanuary 7 1982 Each contract incorporated byreference corporatewide company funded benefitplans including the A&S plan in issue heresubject to all the provisions of the plan which willdetermine all the questions arising under and inconnection with the plansThe Respondents A&S plan provides financialbenefits to employees on medical leave because ofwork related or nonwork related accidents or illnessUnder the plan eligibility for nonwork related A&S benefits is one year of active continuousand exclusive service with the CompanyOncequalified employees become entitled to a graduating level of benefits based on past service beginning with 4 weeks of full pay and 2 weeks of halfpay after 1 year of service up to a maximum of 13weeks of full pay and 39 weeks of half pay after 10ormore years of service In contrast employeessuffering work related illness or injury are entitledto the maximum 13/39 week benefit regardless oflength of service but subject to a deduction forworkmen s compensation awards Rules governingadministration of the A&S plan include these provisions3 In order to qualify for benefits under thisPlan employees must if required present evidence satisfactory to the Company showingthat an absence is due to illness or accidentwithin the meaning of this Plan4 Illness or accident occurring when an employee is not on duty will not serve to disqualify such employee for benefits under thisPlan except where such illness or accidentoccurs while he or she is on(a) leave of absence granted for militaryservice or(b) leave of absence granted for personalbusiness or'Texaco Incsupra at 244Ibid9 Ibid291NLRB No 86 TEXACO INC(c) layoff or(d) vacationHoweverwhere an illness or accidentoccurs during vacation and the illness or injuries continue beyond the date the employee isscheduled to return to work he or she will beentitledto the extent he or she is eligibletherefor to benefits for absence beyond thatdate on account of such illness or injuries14The decision of the Company shall befinaland conclusive with respect to everyquestion which may arise relating to either theinterpretation or administration of this PlanIn January 1982 the Union and the Respondentwere engaged in negotiations for successor contractsOn January 7 1982 the Union announcedthat the employees in the two units it representedwould commence an economic strike the next dayif the parties failed to reach agreement by the midnightexpirationof their collective bargainingagreements Beginning at 9 p in that same day theRespondent met separately with union representatives for each of the bargaining units to discuss orderly plant shutdown procedures in anticipation ofthe strikeAt these meetings the Respondent distributed documents entitledEmployee RelationsProcedures in Case of a Strike that outlined howthe benefit plans would be handled at the beginningof the work stoppage The notice stated as followswith respect to A&S benefits6 Accident and Sick (A&S) Benefit PlanUpon commencement of a strike all A&Sbenefitswill be discontinued except in thosecases involving industrial accident or injuryA&S benefits will be continued on those employeeswho are disabled due to industrialinjury until expiration of such benefits in accordancewith the Plan s benefit schedulewhichever comes firstDecision will be reserved regarding the payment of A&S benefits upon termination of thestrike for employees who become disabledduring the strike and whose disability continues beyond the termination of the strikeDecision will also be reserved regarding theresumption of A&S benefits which were discontinued at the beginning of the strike forthose employees who are still disabled afterthe termination of the strikeUnder no circumstances will A&S benefitsbe payable if they would not have been payable in the absence of a strikeThe Union s attorneyin the meetinginvolvingthe main plant unit protested that the language wascontrary to the court s decision inEmerson Electric650 F 2d 463 (3d Cir 1981) and served notice that509the Union would file unfair labor practice chargesbased on deletion of the nonoccupational A&S benefitsThe Respondents attorney replied that theUnion well knew its position and that the Respondentwas litigatingabout 12 cases involving thatissuebecause it felt that the Board had erred inEmerson Electric 4The following day the Unionstruck and the Respondent discontinued paymentof the nonoccupational A&S benefits to those employees previously deemed eligible and already receiving such benefitsWe find theTexacoanalysis of the SupremeCourt sGreat Danetest for unlawful conduct is applicableApplying theTexacoprinciples to thefactswe find that the General Counsel has establashed a prima facie case of 8(a)(3) and (1) misconduct For the Board has previously found with respect to this identical benefits plan5 that nonoccupationalA&S benefits become accrued when employees meet the 1 year of continuous work eligibility requirementAnd the Respondents cutoff ofbenefits here-because of the protected strikes-from employees deemed eligible and receiving accrued A&S payments prior to the strike warrantsthe inference that the Respondents conduct wasdiscriminatorilymotivatedConsequentlytheburden shifts to the Respondent to prove a legitimate and substantial business justification 6The Respondent here predicates its business justification on both an explicit union waiver and itsown reasonable reliance on nondiscriminatory provisions of its A&S plan The Respondent thusargues that its previously established practice atthis location during earlier union strikes in 19691975and 1980 of withholding nonoccupationalA&S payments in reliance on sections 3 4 and 14of the benefits plan constitutes an explicit waiverby the Union to obtaining or even bargainingover these benefit payments during a strike TheRespondent explains its interpretation of sections 3and 4 as permitting the withholding of benefitswhen employee absences may be due to reasonsother than a disability (as during a strike) and placing the burden on the disabled employee to notifytheCompany that the continued absence is duesolely to the disability In addition the Respondentasserts that the express language of section 14* In the plant shutdown meetings the Respondentdid not refer to anyspecificlanguage in the contract or the A&S plan as the basis of its discontinuance of those benefits5Texaco Inc285 NLRB 241 244 (1987)6 TheRespondent s principaldefense forterminating these benefits ispredicatedon its argument that the Board should reinstate the preEnterson Electriclegal presumption that disabled union members are strikersespeciallyhere based on anoffer of proofshowing nearly 100 percentstrike support by the union members For the reasonsset forth in Texacowe find no merit in this contention 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDclothes the Company with final and conclusivedecisional authority concerning every question relating to either the interpretation or administrationof the benefits plan Thus according to the Respondent the only purposes for holding prestrikemeetingswith the Union are to communicate itspersonnel needs for an orderly shutdown of the refinery and to explain how the Respondent wouldadministerthe employee benefits during thestrikesWe find that the foregoing is insufficient to establish a legitimate and substantial business justification for termination of the A&S benefits for thefollowing reasons 7 The entire evidentiary basis fortheRespondentswaiver by practice contentionconsists of testimony by Landry an official of theRespondent that the Company s action in 1969 ofinserting section 6which deleted nonoccupationalA&S benefits during that strike 8 was aimed at preventing continued employee abuses 9 and that theRespondent retained that same policy in 1975(when it was lawful under the Board s then existingprecedent inSouthwestern Electric216 NLRB 522(1975))During the 1980 strike the Union protestedthe cutoff of benefits and filed unfair labor practicecharges 10 The instant proceeding arose from theUnion s protest of similar action by the Respondentin 1982It is clear from the foregoing that the Respondent spracticeof discontinuingA&S disabilitybenefits during the previous three strikes is ambiguous and did not establish any agreed on procedureIn these circumstances we conclude that evidenceof the Respondents practice falls far short ofpersuasively demonstrating a clear and unmistakable waiver by the UnionWe are similarly unpersuaded by the Respondent s interpretation of sections 3 4 and 14 of theA&S benefits plan as being either reasonable or arguably correct Section 3 merely permits the RerAs theRespondents prestrike statements referred only to its disagreement with the Board s decision inEmersonElectricas the basis for discontinuing these benefits the above assertions appear to be nothing morethan post hoc rationalization8 There is no evidence pertaining to the type or amount of communication between the parties about or in response to the change in employeebenefits atthat time9 Landry testified that a disproportionately higher number of employees went on disability leave for elective surgery or virus infections justprior to contract negotiations or expiration Landry promptly acknowledged that A&S payments were not necessarily paid in such circumstancesWe note that such abuses could have been addressed specificallyby changes in the language of terms and conditions of the A&S plansrather than by wholesale suspension of payments during strikesisTexaco Inc290 NLRB 1181(1988) In that case as inTexaco Inc285 NLRB 241 supra the Board found that Respondents discontinuingA&S benefits on the basis of the strikes warranted the inference of discnminatory intent and violation o the Act The Board dismissed thecomplaint however after finding a clear and unmistakable waiver in theparties settlement agreements See Texaco Inc supra 285 NLRB 241 at245-246spondent to require an employee to present sarisfactory evidence that an absence was due to illnessor injury in order to qualify for benefits As previously noted the employees here had already qualifled and were receiving benefits prior to the strikeand we like the Board inTexaco Inc(285 NLRB241 246-247) find that the plain language of section 3 imposes no reporting requirement or proofthat disability is the sole reason for absence fromworkSection 4 of the benefits plan enumerates specificconditions for employee disqualification from eligibility for A&S benefits such as when an employeeison (1) a leave of absence for military service (2)a leave of absence for personal business (3) layoffor (4) vacation unless the disability extends beyondthe vacation periodThe Board has previouslyfound that section 4 does not preclude continuedentitlement to disability benefits during a strike toanyone disabled prior to such a strike(Texacosupra at 247 )Finally the Respondent argues that its decisionto stop granting nonoccupational accident and sickness payments during strikes is encompassed withinits final authority relating to all matters of interpretation and administration of its benefits plan It further contends that because the benefits plan is incorporated in the collective bargaining agreementwith the Union subject to the plan s provisions(including sec 14) the Union can voice no protestover such interpretation or administration ofthe planWe find the Respondents interpretation of section 14 likewise to be neither reasonable nor arguably correct Clearly invocation of authority to interpret or administer does not encompass authorityto make substantive changes 11 We conclude fromthe foregoing that the Respondent has failed toprove a legitimate and substantial business justificatlon for its termination of these benefits In the absence of such proof underGreat Danewe find itunnecessary to determine whether the Respondent s conduct was inherently destructive of employee rightsIn consequence of our finding that the Respondent discriminatorily terminated A&S benefitswefind in agreement with the judge that its prestrikeannouncement of the cessation of those benefitsthreatened and interfered with the employees Section 7 rights, and thereby independently violatedSection 8(a)(1) of the ActFurthermorewe agree with the judge that theRespondent at the prestrike meetings gave insuffident notice to the Union of the impending changesiSeeMurphy Oil USA286 NLRB 1039 (1987) TEXACO INCin the A&S benefits to enable any meaningful opportunity for bargaining Indeed the Respondent sposition appears to be that the prestrike meetingswere not even intended as bargaining sessions butmerely for presentation of its personnel needs foran orderly shutdown and for explanation of howthe Respondent would administer employee benefits during the strike Thus the Respondents entire8(a)(5) defense is grounded on its assertion that because of its prior practice and its final authorityover administrative changes in the benefits planthesewere not substantive changes and the Respondent was therefore not obliged to bargain 12Contrary to the Respondent because we have rejected its assertions that the Union had waived itsbargaining rights or that the termination of an A&Sbenefit is a matter of mere interpretation or administration of the benefits planwithin the meaning ofsection 14 thereofwe adopt the judge s findingthat the Respondents conduct constituted unilateralactionwithout prior notification or bargainingand therefore violated Section 8(a)(5) and (1) of theAct 132We affirm the judge s dismissal of the 8(a)(1)(3)and (5) complaint allegations based on the Respondent s announcement and unilateral cancellation of scheduled vacations at the commencementof the strikes but we do so in accordance with theGreat Daneanalysis set forth inTexaco285 NLRB241 and inAmoco Oil Co285 NLRB 918 (1987)rather than for the reasons given by the judgeThe collective bargaining agreement in each unitprovides for employee vacations initially on completion of 1 year of continuous service and thereafter the length of vacations depends on length ofemployee service The collective bargaining agreement also incorporates the Company s vacationplan and provides that the terms of that planshould govern the administration of employee vacationsArticleVI section (A) of the vacationplan states in pertinent partA When Vacations Should Be Taken(1)Ordinarily vacations are not cumulativeand shall be taken in the year in which duebut the Company may in meritorious casespermit defermentWhen an Employee is permitted to defer all or part of his or her vacation such deferment may be only until the following calendar year1412 Inthis context it is clear that any attempt by the Union to bargainover employee benefits during the strike would have been futileisSherwin Williams Co260 NLRB 1321 fn 2 (1982)14 The Respondent uniformly granted employee requests to rescheduletheir vacations when for example they became ill shortly prior to theirvacation period511(2)No particular time of the year is designated for vacationsIt isleft to the discretionof the Company to arrange the time of vacation to best suit Employees convenience andleast interfere with the Company s operationsAs far as practicable Employees wishes as todate of vacations will be considered howeveritmust be recognized that no considerablenumber can be absent at one timeBecause the Respondents uniform practice is toschedule vacations for the following calendar yearduring November and December every employeeentitled to a vacation had been scheduled for a specific vacation period by January 7 1982 when theUnion announced its intention to strike In the subsequentmeetings on January 7 when the Unionand the Respondent discussed plant shutdown procedures the Respondent distributed the documentEmployee Relations Procedures in Case of aStrikewhich stated in pertinent part7VacationsEmployees on vacation when a strike commences may continue on vacation status forthe balance of the week in which the strikeoccurs subject to the vacation rules in effectat that timeNo other vacations will be granted during astrikeand vacations scheduled to commenceduring the strike period will be rescheduledfollowing termination of the strikeIn the shutdown meeting involving the mainplantunittheUnion s attorney stated that anunfair labor practice charge would be filed with respect to the cancellation of vacations because theywere accrued benefits The Respondents attorneyreplied that the Board had previously upheld thisRespondents procedure for handling vacationsduring a strike in a Board proceeding filed by employeeWillieBennett 15The Union thereuponcommenced striking on January 8 1982 and theRespondent proceeded to cancel all employee vacations for the period of the strike 16In applying theGreat Daneanalysiswe note initially the parties agreement that vacations are accrued benefits and that their cancellation (in reality postponement) was clearly based on the strikeThe Respondent nevertheless argues that itscanceling vacation benefits during the strike wasjustified by the plans contractual language permitting company discretion to arrange vacations attimes of least interference with company operisTexaco Inc179 NLRB 989 (1969)referred to asTexaco(Bennett)16 The record indicates that employees other than sinkers had their vacations canceled during the strike 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDationsThe Respondent further points to its approximately 30 year practice (from 1945) of consistently interpreting and exercising its authority inthismanner with union acquiescence except forthe individually filedTexaco (Bennett)litigationasconstituting a waiver by the Union of any bargaining rights over the cancellation and postponementof vacations during a strikeWe find the Respondents reliance on the asserted contractual language for taking this action to bereasonable and arguably correct 17 The cancellation/postponement of vacations is consistent withtheRespondents interest in minimizing mterference with its operations as referred to in the vacationplanand is specifically supported by theplan s statement thatno considerable number [ofemployees] can be absent at one timeWe furtherfind its uninterrupted 30 year practice of cancelingvacations during strikes has evolved into a termand condition of employment between the partiesi e the parties consistent administration of the vacation provision over this 30 year period has entrenched the treatment of vacation schedulingunder circumstances such as those present in thiscaseOn this basiswe find that the Respondenthas met its burden to establish that it had a legitimate and substantial business justification for canceling vacation benefits during the strikeFinally as we find that the cancellation of vacations during a strike is in reality only a postponement and not a total denial of the employee benefitwe conclude that the cancellation was not inherently destructiveof employee rightsWe accordingly conclude that the Respondents announcement and cancellation of scheduled vacations hereconstituted no discrimination or change in termsand conditions of employment and did not violateSection 8(a)(1) (3) and (5) SeeAmoco Oil Co285NLRB 918 (1987)REMEDYHaving found that the Respondent has engagedin certain unfair labor practiceswe will order theRespondent to cease and desist and to take certainaffirmative actions designed to effectuate the polecies of the ActHaving found that the Respondent unlawfullydiscontinued payments under its A&S benefit planto the named employees and any other employeesin the units involved who were similarly affectedwe will order the Respondent to make them wholefor the loss of those benefits for the duration of17 In exercising its discretion to defer vacations during the period ofthe strikewe observe that the Respondent exercised this discretion in anondiscriminatory manner and canceled vacations for represented and unrepresented employeestheir disabilitywith interest as provided inNewHorizonsfor theRetarded18ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent Texaco Inc Port Arthur Texas its offscers agents successors and assigns shall take theaction set forth in the Order as modified1Substitute the following for paragraphs 1(a)and (b)(a)Announcing to its employees that on commencement of a lawful strike it would discontinuepaying accident and sickness benefits to employeesentitled to or receiving those benefits(b)Discontinuing benefits under its accidentand sickness benefit plan for employees because ofa lawful strike when such employees are eligiblefor coverage under the plan2 Substitute the attached notice for those of theadministrative law judgeMEMBERCRACRAFT concurringIagree with my colleagues that the Respondentdid not violate Section 8(a)(3) of the Act by postponing striking employees accrued vacation benefitsfor the strike s durationThe Respondentproved reliance on a reasonable and arguably correct interpretation of its vacation plan that was incorporated into its collective bargaining agreementwith the Union Further like my colleagues Iwould dismiss the 8(a)(5) allegation in the complaint related to the Respondents administration ofemployee vacation benefits during the strike butnot for the reasons given by the majority Contrarytomy colleagues I do not believe that the Respondent s reasonable and arguably correct interpretation of its vacation plan evolved into a termand condition of employment Rather I would dismiss the 8(a)(5) allegation because the facts presentus with a mere contract disputeThe Respondents vacation plan is incorporatedinto the parties collective bargaining agreementArticleVI section (A) of the vacation plan givesthe Respondent discretion to arrange the time ofvacation to best suit employees convenience andleast interferewith the Company s operationsThe Respondent contends that the vacation plangives it total discretion to arrange the time of em18 In accordance with our decisioninNew Horizons for the Retarded283 NLRB 1173 (1987) interest on and after January 1 1987 shall becomputed at the short term Federalrateforthe underpaymentof taxesas set out in the 1986 amendmentto 26 US C §6621 Interest onamounts accrued prior toJanuary 1 1987 (the effectivedate of the 1986amendmentto 26 US C § 6621) shall becomputed in accordance withFlorida Steel Corp231 NLRB 651 (1977) TEXACO INC513ployee vacations including postponing alreadyscheduled vacations in case of a strike The Respondent cites a 30 year history of postponing vacations during strikes to support its contention iThe General Counsel argues that the vacation planprovision relates only to the Respondents discretion to initially schedule vacations and can in noway be extended to privilege the Respondent to reschedule vacations because of strike activityInNCR Corp271NLRB 1212 (1984) theBoard held that in cases involving contract interpretationwhen there is no evidence that the respondent acted out of animus toward the union orin bad faith or that the respondent was seeking toundermine the union the Board will not attempt todetermine which of two equally plausible contractinterpretations is correct See alsoAtwood & MorrillCo289 NLRB 794 (1988) andThermo ElectronCorp287 NLRB 820 (1987)Inote that there is no evidence that the Respondent s actions resulted from bad faith oranimus toward the Union or that the Respondentwas seeking to undermine the Union Rather theactionswere based on the Respondents plausibleinterpretationof the vacation provision citedabove In my opinion however our finding thattheRespondents interpretation is reasonable andarguably correct for purposes of deciding the8(a)(3) allegation does not preclude a finding thatthe Union s interpretation is also a plausible interpretation of the vacation plan provisionWe arepresented with two equally plausible contract interpretations I would not attempt to determine whichiscorrectAccordingly I would find no 8(a)(5)violationtUnlike my colleagues I am unwilling to characterize the Respondent s practice of postponing vacations as the parties administration ofthe vacation provisionAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT announce to our employees thaton commencement of a lawful strike that we willdiscontinue paying accident and sickness benefits toemployees entitled to or receiving such benefitsWE WILL NOT discontinue benefits under our accident and sickness benefit plan for employees because of a lawful strike when such employees areeligible for coverage under the planWE WILL NOT refuse to bargain with Oil ChemicalandAtomicWorkers InternationalUnionAFL-CIO Local 4-23 as collective bargainingrepresentative of our employees in the two unitslisted below by unilaterallywithout timely noticeto or bargaining with the Union changing the accident and sickness benefit plan covering employeesin the units by discontinuing such benefits for eligible employeesAll employees at the Port Arthur Plant andPort Arthur Terminal except office technicaland supervisory employees electrician unitsproduction control units and guards watchmen and gatemenAll employees of the product control laborstories excluding clerical administrative craftsmen technical professional and supervisoryemployeesWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL make whole the employees namedbelow and other employees in the units who aresimilarly situated for accident and sickness benefitpayments due them from the time it was withhelduntiltheir recovery from disability the expirationof their eligibility for such benefits under the termsof the benefit plan with interestAnderson BookerArledgeMaxieBaker CharlesBaker HaroldBallardKenneth HBalsamoRussell EBarriosLawrenceBerard Gary JBernard Clement RBlandCarolynBoettger RobertBoley Bobby JBooker EdwardBowles Ray TBraquet John CBroussard Charles 0Brown George RBrumfield StanleyBryson Lurher BBuchanan James CButaud EllicottCarter BennyClestineRonaldKing IvanLafferty Robert FLanclos Simon JLege James LLisotta Penny RLong George R JrLouis DennisLoyacano Phillip SLuncefordMancieLyon John BMahaffey Nicky MManning GeraldMarks KennethMartin Dennis DMartinez DavidMcCarthy RichardMcCray Raymond EMcDowell Kirk EMcMillian LeonMetoyer John EMixon Henry R JrMoore, CarlMorgan Vernon E 514Coffey Glenn AComeaux Charles RCone WilliamCortez JohnyCrainKennethDavis Preston JDeCuir Kirk JDucote JimmyDunn ThomasDECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMorvant MantewMurrell Michell DNietsche Raymond RPalermo Charles RPaulDeloresPriddy RowlandQuebedeaux, Alvin PQuibodeaux EugeneRamirez David WEichlerMichael SRattray Cecil VEllisTimReynolds Jerry LForeman Ezra JrRiche Terry FGarcia RodolfoRowry Charles EGay RobertSandersDavisGoodman Carl EScogginsMyrilGriffin Herman DSilva Paul PHansen Chester E Jr Slone Ricki BHeider Nancy LSteward EdgarHensley Lemuel CTeal Darrell IIHenton, Elias JrTebo JosephHoward, Aubrey JThibodeaux Alten JHufstetlerRedman WThompson William CHughes BobbyGeraldHumble Jack ATyler Leo PJanuary BenJarasDaniel HJellisonWilliam HJordon BrendaJoseph LawrenceKelleyMonty JKethley Hulette EVasquez RichardWaldrep Brenson RWalker Timothy AWalters Donna MWillisVoile JWright F CYoung David STEXACO INCRobert S Breaux Esqfor the General CounselDavid R Shed Esqof HoustonTexas for theRespondentM Diane Dwight Esq (Provost Umphrey Dolye &McPherson)of Port Arthur Texas for the ChargingPartyDECISIONSTATEMENT OF THE CASEHUTTON S BRANDON Administrative Law JudgeThis matter was heard in Port Arthur Texas on August56 and 12 1982 i The charge in Case 23-CA-8782 wasfiled by Oil Chemical and Atomic Workers InternationalUnion AFL-CIO Local 4-23 (the Union) on January15 alleging violations of Section 8(a)(1) of the NationalLabor Relations Act (the Act) by Texaco Inc (theCompany or Respondent) The charge in Case 23-CA-8827 was filed by the Union February 19 alleging violations of Section 8(a)(1) (3) and (5) of the Act by Respondent based on Respondents actions with respect tothemain plant unit of employees represented by theUnion while the charge in Case 23-CA-8854 was filediAll datesare in 1982 unless otherwise specifiedby the Union on March 19 alleging violations of Section8(a)(1) (3) and (5) of the Act by Respondent with respect to Respondents conduct affecting a bargaining unitcomposed of product control laboratory employees alsorepresented by the Union Complaints are based on thecharges issued February 19March 10 and April 28 respectivelyAn order consolidating cases for hearing wasissued by the Acting Regional Director for Region 23 oftheNationalLabor Relations Board (the Board) onApril 28 2 The issues presented are whether Respondent(a) threatened employees in violation of Section 8(a)(1)of the Act by announcing on the eve of the strike by theemployees that those employees who were receiving accident and sick (A&S) benefit payments as a result ofnonwork related accidents or illnesses would have thosebenefits discontinued on commencement of the strike (b)violated Section 8(a)(1) (3) and (5) of the Act by unilaterallywithout bargaining with the Union discontinuingtheA&S benefit payments to the strikers (c) violatedSection 8(a)(1) of the Act by announcing on the eve ofthe strike that scheduled vacations of bargaining unit employeeswould be canceled and (d) violated Section8(a)(1) (3) and (5) of the Act by unilaterally cancelingscheduled vacations of employees as a result of a strikeOn the entire record including my observations of thedemeanor of the witnesses and after due consideration ofthe arguments by all parties I make the followingFINDINGS OF FACTIJURISDICTIONRespondent a Delaware corporationmaintainsofficesand plants in various States of the United States including a place of business at Port Arthur Texas known asthe Port Arthur Plant and Terminal where it isengagedin the manufacturing refining sale and distribution ofpetroleum products The Port Arthur Plant and terminalis the only facility involved in this proceedingDuringthe 12 months precedingissuanceof the complaint Respondent in the course and conduct of its business operationsmanufactured refined sold and distributed products valued in excess of $50 000 which products wereshipped from its Port Arthur plant and terminal directlyto points outside the State of Texas Respondent admitsand Ifind that it is an employer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct The complaints alleged Respondent admitted and Ifind that the Union is a labor organization within themeaning of Section 2(5) of the Act2On an unopposed motion of the General Counsel made at the hearmg the instant cases were further consolidated with Case23-CA-8923involving Respondent and Office and Professional Employees InternationalUnionLocal No 66AFL-CIOa case involving an identicalissueThe General Counsels motion included the further unopposed provision thatCase 23-CA-8923 be severed for decision by the administrative law judge Consistent with the General Counsels motion by Orderdated November 2 1982 Case23-CA-8923 was severed from the remaining cases for decision TEXACO INC515IITHE ALLEGED UNFAIR LABOR PRACTICESA Material FactsThe Union has been the collective bargaining representative of certain of Respondents employees in at leasttwo units at the Port Arthur facility for several yearsRespondent and the Union have negotiated successivecollective bargaining agreements covering these units 3The complaints alleged and Respondent admitted thatRespondent and the Union were parties to a collectivebargaining agreement in each unit effective for theperiod January 8 1979 through January 7 1981 In 1981itwas extended to January 7 1982Negotiations on a new collective bargaining agreementbetween Respondent and the Union to succeed the oneexpiring on January 7 began in November1981 It isclear that negotiations were not successful and no agreement was reached to extend the old collective bargainingagreement with respect to either unit In separate negotiations on January 7 for each unit the Union indicated itsintention to strike on January 8 4 In subsequent meetingson January 7 representatives of Respondent and theUnion again met to discuss plant shutdown procedures inanticipation of the strikeAt this time Respondent presented the Union with a copy of a notice distributed toemployeeswhich outlinedthe mannerinwhich benefitplanswould be handled at the beginning of the workstoppagePertinent provisions of the notice are as follows6 Accident and Sick (A&S) Benefit PlanUpon commencement of a strike all A&S benefitswill be discontinued except inthose cases involving industrial accident or injuryA&S benefitswill be continued on those employees who are disabled due to industrial injury until medically released by their doctors or until expiration of suchbenefits in accordance with the Plan s benefit schedulewhichever comes firstDecision will be reservedregardingthe paymentof A&S benefits upon termination of the strike foremployees who become disabled during the strikeand whose disabilitycontinuesbeyond thetermination of the strikeDecision will also be reserved regarding the resumption of A & S benefits which were discontinued at the beginning of the strike for those employ3One such unit referred to as the main plant unitiscomposed of thefollowing employeesAll employeesat the PortArthurplant and PortArthurterminalexceptofficetechnical and supervisory employees electrician unitproduction control units and guards watchmen and gatemenThe otherunit involved in this proceeding the product control unit consists of thefollowingAll employees of theproductcontrollaboratories excluding clericaladministrative craftsmen technical professionaland supervisory employeesAs alreadyindicatedRespondentand the Unionhave engaged in collective bargainingwithrespectto these twogroups over a periodof yearsand I findeachbargaining unit to be an appropriate unitfor collectivebargaining purposes* See synoptic minutes of meetingbetween thepartiesG C Exhs 2and 3eeswho are still disabled after the termination ofthe strikeUnder no circumstances will A&S benefits bepayable if they would not have been payable in theabsence of a strike7VacationsEmployees on vacation when a strike commencesmay continue on vacation status for the balance ofthe week in which the strike occurs subject to thevacation rules in effect at that timeNo other vacations will be granted during astrike and vacations scheduled to commence duringthe strike period will be rescheduled following terminationof the strikeOne of the Union s attorneys at the shutdownmeetinginvolving the main plant unit Diane Dwight noted toRespondents representatives that the language in thenotice regarding the A&S benefit plan would appear tobe in conflict with the court s decision inEmerson Electric650 F 2d 463 (3d Cir 1981) enfg as modified 246NLRB 1143 (1979) cert denied 455 US 939 (1982)Dwight added that she was putting the Company onnotice on behalf of the Union that it would be subject toan unfair labor practices charge if the language in thenotice regarding the benefits plan was not changed Shefurther added that a charge would be filed also with respect to the announcement regarding the vacations because they were accrued benefits Respondents answerwas voiced by Respondents senior attorney who waspresent JM Mitchell who stated that Texaco s procedure for handling vacations during a strike was challenged earlier in a Board case filed by employee WillieBennett and the Company s position had been sustainedby the Board 5 Mitchell further related that there wereabout 12 A&S cases that are on appeal from previousstrikes and the Company was litigating A&S issues fullybecause they felt the Board had erred in theEmersonElectriccase 6The 1979-1981 collective bargaining agreement covering the units involved here incorporated Respondent saccident and sick benefit plan subject to all provisions ofthe plan The plan' provided for benefits payable to employees because of absence from work due to illness oraccident It further provided a graduated schedule ofbenefits for nonoccupational illnesses and injuries tied tothe employees s length of service Benefits payable foroccupational illnesses or injuries were not dependent onemployees completed years of service Eligibility forbenefits for nonoccupational illnesses or injuries required5 SeeTexaco Inc179NLRB 989 (1969) To avoid confusion withotherTexacocasescited herein this case will hereafter be referred to astheTexaco (Bennett)case6 For other casesof Board litigationinvolvingRespondents denial ofA&S benefitsto strikersat other of itslocationsaswellas atthe PortArthur plantand terminalseeTexaco Inc260 NLRB 1192 (1982) 259NLRB 1217 (1981) 259 NLRB 408 (1981) Thereappearto be at leastthree decisionsof NLRBadministrative law judges pending decision bythe Boardon the sameissuesThese are JD-(SF)-261-81 (Richard DTaplitz) JD-(SF)-219-81 (JesseKleiman)and JD-(SF)-62-81 (MauriceM Miller)7Exh 2 516DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcompletion of 1 year of active continuous and exclusiveservicewith the Company by an employee Accordingto the credible and uncontradicted testimony of DarrellLandry Respondents superintendent of employee relations at the Port Arthur facility benefits under the plando not accumulate from year to year if an employee isnot sick or disabledWith respect to vacations the collective bargainingagreement in each unit extended vacations to employeesbased on length of service after completion of 1 year scontinuous service for eligibility purposes The length ofthe vacation period granted was further dependent onthe length of service The collective bargaining agreement further provided however that the administrationof the provisions on vacations would be governed by thevacation plan of the Company then in effect Vacationsunder the plan were not considered cumulative althoughin certain instances involving meritorious cases permissionmight be granted for deferment of the vacationUnder the plan no particular time of the year was designated for vacations and it was left to the Company s discretion to arrange the time of the vacation to best suitthe employees convenience and least interfere with theCompany s operation However employees wishes concernmg the date of vacation were considered The planasserted thatItmust be recognized that no considerable number can be absent at one time and that it maynot always be possible to grant vacations at exactly thedesired date 8 However Landry testified that in actuality it was Respondents practice to schedule vacationsfor the following calendar year during the months ofNovember and December Accordingly as of January 7virtually every employee in the plant who was entitledto a vacation was in fact scheduled for a specific vacation time during the year 1982Landry also testified that it was Respondents policysince 1969 to discontinue A&S benefits of those employees suffering from nonoccupational injuries or illnessesduring the time of a strike On the other hand injuriesresulting from industrial accidents are paid during astrike since there is no eligibility period for industrial injuries and Respondent has always treated industrial accidents differently The policy on not paying A&S benefitsfor nonoccupational illnesses and injuries was changedaccording to Landry because Respondents experiencewas that employees were beginning to take advantage ofthe A&S plan immediately prior to strikes and Respondent felt the plan was being abusedIt is undisputed that the Union struck on January 8The complaint in Case 23-CA-8827 which involved themain plant unit alleged and Respondent admitted that137 employees in the main plant bargaining unit were receiving accident and sick benefits from Respondent priorto the commencement of the strike 9 Similarly the com8 R Exh 18At the hearing the complaint in Case23-CA-8827 was amended toinclude four additional employeesGeorge R Brown John B LyonRowland C Priddy and Alten J Thibodeaux and to delete one employeeAlvin J Guidry With respect to vacations the complaint involvingthemain plant bargaining unit alleges and Respondent by its answeradmits that 155 employees were scheduled for vacation during 1982 It isfurther alleged that Respondent canceled those vacation benefits byplaint in Case 23-CA-8854 involving the product controlunit namedfour employees as receiving A&S benefits atthe commencement of the strike The complaints in bothcases alleged that about January 8 or shortly thereafterRespondent discontinued the A&S benefits to the employees named in the complaints because of the occurrence of the strike Landry in his testimony acknowledged that Respondent did in fact implement its policyof not paying A&S benefits for nonoccupationalinjuriesor illnessesduring the course of the strike to employeeswho were otherwise eligible for such benefits prior tothe beginning of the strikeWith respect to vacations the complaint involving themain plantbargaining unit alleges and Respondent by itsanswer admits that 155 employees were scheduled forvacation during 1982 It is further alleged that Respondent canceled those vacation benefits because of the strikewhich began January 8 A similar allegation is containedin the complaint in Case 23-CA-8854 regarding productcontrol employees and it was alleged that six employeeswere scheduled for vacation in 1982 and Respondentcanceled the vacation of those employees because of thestrike January 8 1982The strike was still in progress at the time of the hearingbut the Charging Party s brief asserts the strikeended on August 23B Positions of the PartiesRelying on the Board s decision inEmerson ElectricCo supra the General Counsel and the Charging Partycontend that Respondent violated Section 8(a)(3) of theAct in canceling A&S benefits for nonoccupational injunes and illnessesfor employees eligible for such benefitsprior to the strike andat a timeRespondent could not beassured such employees would support the strike It isfurther contended that since the termination of such benefitswas unlawful the announcement by Respondentprior to commencement of the strike that such benefitswould be terminated independently violated Section8(a)(1) of the Act The General Counsel and the Charging Party further argue that Respondent violated Section8(a)(5) and(1) of the Act by unilaterally terminating theA&S benefits for the strikers who were otherwise duesuch benefits without bargaining with the Union as a collective bargaining representative in either of the units onthe matterWith respect to withholding of vacation pay to thestrikers the General Counsel citingStokely Van CampInc259 NLRB 961 (1982)argues thattherewas noprovision in the collective bargaining agreement thatclearly authorized Respondents conduct in unilaterallyannouncingthe canceling of prescheduled vacations Theargumentproceeds from its premise that because the vacations had already been scheduled prior to the strikecancellation of the vacations that had accrued to thestrikers under the collectivebargaining agreements pereason of the strike that began on January 8 A similar allegation is contamed in the complaint in Case23-CA-8854 regarding product controlemployees and it was alleged that six employees were scheduled for vacation in 1982 and Respondent canceled the vacations of those employeesbecause of the strike on January 8 1982 TEXACO INCnalized them for their participation in the strike Thusunder the doctrine ofNLRB v Great Dane Trailers388U S 26 (1967) the General Counsel urges that Respondent s failure to pay the vacation benefits when they weredue as scheduled was discriminatory and inherently destructive of employees rights in violation of Section8(a)(3) and (1) of the Act Moreover the General Courtsel further urges that because the cancellation of the vacationswas done unilaterally without bargaining withthe Union in either unit such cancellation constituted afurther violation of Section 8(a)(5) of the Act Finallythe General Counsel argues that Respondents announcement distributed to the Union s bargaining committees onJanuary 7 regarding the termination of accident and sickbenefit payment to stnkers as well as an announcementof the cancellation of vacation benefits to the strikersthreatened its employees with unlawful actions therebyindependently violating Section 8(a)(1) of the ActRespondent devoted a substantial portion of its brief toits argument thatEmerson Electricsupra as decided byboth the Board and the court was unsound unreasonableand in effect bad law Moreover Respondentwould distinguishEmerson Electriccontending that Respondent could reasonably expect the people receivingA&S benefits for nonoccupational problems prior to thestrikewould support the strike because Respondent hadencountered some eight prior strikes at the Port Arthurplant and terminal that had received unanimous employee support There had been no showing of such prior experience inEmerson ElectricRespondent argues FurtherRespondent would distinguishEmerson Electricon thepremise that there was no showing there as it was herethat Respondent operated during the course of the strikeand that work was theoretically available for all strikingemployees who wanted to cross the picket line ThusRespondent claims its actions were not discriminatory orinherently destructive of employee rightsIn connection with its defense of the cancellation ofscheduled vacationsRespondent argues that its actionsconstituted nothing more than a postponement of scheduled benefits or a rescheduling of vacations and that itsactions in this regard were fully justified under theBoard s decision inTexaco (Bennett)supraRespondentwould distinguish theStokely Van Campcase cited bytheGeneral Counsel on the basis that in the cited casethe employer had not established as Respondent hadherea past practice of postponing vacations at theoutset of the strike Further there was apparently noright under the collective bargaining agreement considered inStokely Van Campfor the employer to reschedulevacationswhile the instant case Respondent contendsthat it had that right Finally Respondent asserts that inStokely Van Campunion animus was shown to existwhereas in the instant case no such evidence was presentedWith respect to the 8(a)(5) allegationsRespondentargues that its notice to the employees regarding the cancellation of A&S benefits and the scheduled vacations donot actually amount to changes Rather they deal purelywith administrative nonsubstantive aspects of the respectiveA&S and vacation plans and simply constitute Respondent s interpretation of such plans Finally Respond517ent arguesthat theUnion had acquiesced in the past implementation of Respondents policies regarding withholdingof A&S benefitsto stnkers and cancellations ofvacations at the outset of strikes Such acquiescenceamounts to a wavier of any 8(a)(5) rights that the Unionmight havehad tobargain with the Company over whatRespondents brief calledpurely administrative procedureC Analysis and Conclusions1Termination of A&S benefit pay at beginning ofstrikeIn theEmerson Electriccase the Board reversing anearlier policy announced inSouthwestern Electric PowerCo 216 NLRB 522 (1975) held that an employer violated Section8(a)(1) and(3) of the Act by terminating accident and sick benefits to employees who were physicallyunable to work at the beginning of a strike simply because other employees of the employer went out onstrikeIn itsdecision the Board stated that employeeswho are receiving disability benefits at the beginning ofthe strike had a Section 7 right to refrain from declaringtheir position on the strike during the time when theywere medically excused from work Thus the Boardstated that an employer could no longer require disabledemployees to disavow strike actions during their sickleave to receive accident and sick benefits they had beenreceiving prior to the strike 10 The Board went on tohold however that although disabled employees neednot affirmatively disavow the strike action they couldnot participate in the strike without running the risk offorfeiting any disability benefits prospectivelyThus itconcluded that an employer could be justified in termsnating disability benefits to employees who were unableto work at the start of the strike if it could show that ithad acquired information that indicated that the employee whose benefits were to be terminated had affirmatively acted to show support for the strike Absent affirmative evidence in this regard the disabled employees wereentitled to A&S benefits for the length of their illness ordisabilityBy terminating the A&S benefits to disabledemployees at the beginning of the strike without knowing whether they actually supported the strike the employer violated Section 8(a)(1) and (3) of the Act theBoard held The Board s decision inEmerson Electricwas enforeced by the Third Circuit although the courtmodified the remedial provision of the Board s order toextend the direction of benefits to disabled employeeseven after the employer acquired information to theeffect that the relevant individuals had affirmativelyacted to show their support for the strike and so long asthe employees were in fact disabled for work Thecourts reasoningfor the modification was that since theA&S benefits were accrued benefits the disabled employee was entitled to such benefits for the duration of10 This is to bedistinguishedfromthe situationtowhich accident andsick benefits are denied tostrikerswho suffer accidents or sickness duringthe course of the strikeDenial of benefitsin those situationshas beenheld lawful by the Board SeeKansas City Power & Light Co244 NLRB620 (1979) 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhis disability regardless of whether he participated in thestrikeNotwithstanding Respondents extensivearguments regarding the wisdom ofEmerson Electricit remains viableBoard law Indeed it has been applied in recentcases involving Respondent at other locations 11 Moreover adecision of Administrative Law Judge Richard D Taplitz involving an almost identical factualsituation involving Respondents termination of disability benefits tocertain individual employees during a 1981 strike at thesame facility involved here and in which the judge foundviolations of Section 8(a)(1) and (3) of the Act by Respondent based onEmerson Electricispresently pendingbefore the BoardAll of Respondentsarguments advanced here againstEmerson Electricappear to havebeen considered by the Board in the earlierTexacocasesdecided by it and cited herein Thus no extensive analysis isnecessary here I am bound by Board precedent inthe priorTexacocasesunless and until that precedent isoverruled by a decision of the United States SupremeCourt SeeRegency at the Roadway Inn255 NLRB 961(1981)Lenz Co153 NLRB 1399 1401 (1965)Iowa BeefPackers144 NLRB 615 (1963) enfd in part 331 F 2d 176(8th Cir 1964) Accordingly I find that Respondent indiscontinuingA&S benefits to employees at the commencement of the strike whose entitlement to such benefits occurred prior to the beginning of the strike and onlybecause Respondents employees generally engaged inthe strike on and after January 8 violated Section8(a)(1)and (3) of the Act 12The Board was not faced inEmerson Electricor in anypriorTexacocases cited here with the issue presented inthe instant case of whether Respondents termination oftheA&S benefits constituted a violation of Section8(a)(5) of the Act It is quite clear however that Section8(d) of the Act provides that the duty to bargain collectively includes meeting at reasonable times to t onferin good faith with respect to wages hours and otherterms and conditions of employmentDisability plansproviding for accident and sick benefits have been heldto be mandatory subjects of bargaining under Section8(d)McDonnell Douglas Corp224 NLRB 881 (1976)An employer with an outstandingbargainingobligationmay not unilaterally alter or changean existingemployeebenefit that is regarded as a mandatory subject of bar" See the cases cited in fn 612 As earlier indicated the complaintinCase 23-CA-8827 asamendedby the General Counsel at the hearing alleged that 137 named employeesin the main plant group had been entitled to or were receiving A&Sbenefits prior to the commencement of the strike At the hearing thereappeared to be some confusion with respect to all the named employeesin this group and the group number was modifiedby furtherstipulationsof the parties at the hearing See C P Exh 1 Accordingly I have listedinAppendix B all those employees named in the complaint who wereshown by evidence by admission or by stipulation to be entitled to receive A&S benefits prior to the commencement of the strike and whowere denied such benefits by Respondent s termination of the A&S benefitplan applicable to nonoccupational accident and illnesses on commencementof the strikeThe complaint in Case 23-CA-8854 involving product control laboratory employeesnamedfour employees who were receiving A&S benefitsprior to commencementof the strikeAt thehearinghowever it appeared only two employees in this complaint were affected by Respondent s action found unlawful above in ceasing to pay disability paymentsbecause of the strike These two employees are also listed in Appendix Bgaining without prior notice to or bargaining with theemployee bargaining representative SeeCurley PrintingCo 169 NLRB 251 257 (1968) In the case sub judiceRespondent clearly did not advise the Union in either ofthe units involved in this proceeding until 3 hours beforethe strike of its intentions regarding termination of A&SbenefitsThere was no opportunity to bargain about thematter and indeed Respondent indicated that it was notsubject to bargainingWhen Respondents attorney advised the Union s attorney when questioned about thematter that its action with respect to the termination ofthe disability benefits was in accordance with its positiontaken in otherTexacocases before the Board and the circuits courts any further efforts by the Union to bargainon this subject would have been clearly futileAnd while Respondent had previously unilaterally implemented changes in the A&S plan to the extent that itceased A&S payments to employees on the occurrenceof earlier strikes it could not be said that the Unionwaived its right to bargain on the subject when it protested Respondents action when it announced and indicated its intention to file charges on the matter Thusnotwithstanding the Union s failure to object on prior occasions the Union expressly objected here and referredto the illegality of Respondents action Under these circumstances it cannot be said that the Union was waivingany rights to bargain concerning the subjectA priorfailure to protest an unlawful act does not constitute awaiver for all time of a right to protest continuing unlawful conduct Accordingly I find that Respondent byunilaterally discontinuing A&S benefits without notice toor bargaining with the Union on the matter violatedSection 8(a)(1) and (5) of the Act as alleged SeeSherwinWilliams Co260 NLRB 1321 (1982) 13Since Respondents action in canceling A&S benefitsfor nonoccupational accidentsand illnesseswas discriminatory and violative of Section 8(a)(3) and(1) its announcement that it would take such action clearly constituted a threat to employees Such threat I concludeinterferedwith their right to engage in activities underSection 7 of the Act Accordingly I find Respondentviolated Section 8(a)(1) of the Act Accordingly I findRespondent violated Section 8(a)(1) of the Act in thisregard as alleged in the complaint in Case 23-CA-87822Denial of A&S benefits in individual casesIn light of Respondents admission that it had deniedA&S benefits to employees named in the complaints14on commencement of the stnxe the General Counsel didnot produce evidence regarding the individual employeesRespondent however called three employees namedin the complaints to establish underEmerson Electricsuprawhether they had affirmatively supported the13 Respondent through the testimony of Landry admitted that therewas no specific provision in the A&S benefitplan thatspecifically allowsRespondent to discontinue the plan in cases of nonoccupational accidentor illnesses at the advent of a strike There was thus no specific proveSion authorizing Respondents action so that Respondents reliance on theprovisions in the collective bargaining agreement incorporating the termsof RespondentsA&S benefitplans are no defense to Respondent hereThe names of such employees were supplied to the General Counselby Respondent at the investigation stage of the case TEXACO INCstrikeduring their period of disabilityAs concludedbelow the Respondent failed in this regard The Charging Party called two employee witnesses in rebuttal whoalso testified regarding their individual situationsTheseindividual situations are discussed belowa Benny CarterBenny Carter an employee of Respondent for 13 yearsand a member of the Union suffered a kidney stoneattack at work on January 4 He testified that a securityguard of Respondent took him to the hospital He washospitalized for 6 days and subsequently was releasedfor return to work on January 12 He testified that inkeeping with Texaco s policy of filing medical certificates 15 for A&S benefits he requested that his doctor filesuch a certificate with Respondent and to his knowledgehis doctor had done soCarter s testimony was straightforward and honestlydeliveredMoreover it was uncontradicted and I credititUnder the principles ofEmerson Electrican employermay not lawfully terminate disability benefits of employees disabled and entitled to such benefits at the start of astrike unless it can show that the employee affirmativelyacted to show public support for the strike Here therewas no such evidence occurring prior to Carter s medical release for work on January 12 16 A discriminatee isnot entitled to recover A&S benefits for longer than theperiod of his disabilityTexaco Oil Co259 NLRB 408(1981) I conclude that since Carter was released forwork on January 12 his entitlement to A&S benefitsended on that dateb John Calvin BraquetBraquet an employee of Respondent for 31 years anda member of the Union became ill with a bronchial infection and missed his first day of work on January 4His doctor put him on medication lasting 14 days and advised him not to return to work until he had exhaustedthemedicationBraquet had his doctor complete aTexaco medical form that he had from a prior illness andmailed the completed form back to Respondent aroundJanuary 6 The strike began on January 8 but Braquettestified he did not picket until around January 25Braquet s testimony was convincing and uncontradicted I credit it and find that he was unlawfully deniedA&S benefits for the period of his disability from January 4 to 18c Russell E BalsamoAn employee of Respondent for about 10 years Balsamo suffered wisdom tooth problems and as a result hemissed work beginning about January 5 or 6 He visitedhis doctor on January 6 and an appointment was made to15 Under Respondents A&S plan thefirstdayof nonoccupational illness or injury is not paid On the third day of absence due to such anillness or injury medical certificates are forwarded to the employee to becompleted and returned to show the nature and extentof theemployeesillness or injury16 Carter did not engage in strike activityfor theUnion until January21519have the teeth extracted the next day Through no faultof his own the appointment was rescheduled to January7 and then rescheduled again to January 8 He missedwork on January 7 and the strike intervened on January8His teeth were extracted on January 8 Balsamo testifeed that following the extractionswhile he received nospecific release from the doctor he believed that he wasphysically able to return to work about a week after histeeth were extracted He did not engage in any picketingor other overt strike support until January 16Balsamo s testimony in the foregoing respects was notcontradicted and is credited I find that he was unlawfully denied A&S benefits for the period of his disabilityfrom January 6 to 15 17d Redman HufstetlerThe Charging Party called Redman Hufstetler in therebuttal stage of the hearing apparently to contradict Respondent s Exhibit 4 whichis a listingof employees suffering a nonindustrial injury or illness who were absentfrom work on the day prior to the strike but who subsequently submitted medical certificates showing their dateof release to return to work Hufstetler was listed asbeing able to return to work 2-3 weeks after December17 Following the testimony of Carter Braquet and Balsamo the GeneralCounsel and Charging Party moved in effect that Respondent beprecluded from calling individual employees and interrogating them withrespect to their disability or enmeshment in the strike without firstmaking a threshold showing or even asserting a claim that such employees enmeshed themselves in the strike prior to the termination of th itdisabilityRespondent opposed the motion although Respondents counsel admitted that it had no affirmative threshold evidence regarding enmeshment of specific individuals in the strike prior to the end of theirdisabilityperiodsRatherRespondent contended that it was entitledunder EmersonElectricsupra to litigate in this proceedingpreciselywhen a person enmeshed himself in the strikeRespondent contended ithad noway oflawfully ascertaining stoke enmeshment without callingthe individual employees as witnessesThe motion of the General Counsel and Charging Party was grantedand Respondent called no further employee witnessesWhile it is quitetrue that in theTexacocases considered by the Board subsequent toEmerson Electricissues regarding strike enmeshment of individual employeesprior to the expiration of their disability period was litigated the requirement that Respondent assert some threshhold evidence of individual enmeshment does not mean that enmeshment could not have been appropnately litigated hereHowever judicial economy and the interest of theeconomy of the hearing process as a whole demands that there at leastthe issues be established before the expenditure of time in the taking ofpossibly useless evidence Indeed that is the purpose of pleadings HereRespondent demonstrated only that it wanted to engage in a fishing expedition to perhaps develop issues Respondent offered not even a claimthat the employees named in the complaints affirmatively acted to showpublic support for the strike before termination of their disabilities Underthese circumstances and because there was no claim that the testimonyof any of these employees would throw light on the issue of the legalityof the general termination of A&S benefits issues with respect to whether certain of the alleged discrimmateescut shorttheir entitlement forA&S benefits underEmerson Electriccan best be resolved in the compliance stage of this proceeding when a backpay specification and ananswer can as pleading more clearly define the issues Moreover I donot accept Respondents contention that it could notlawfullydetermineidentity of strike supporters prior to the hearing So long as appropriatesafeguards are followedRespondents interviews with the employeescould well have been conducted SeeJohnnie s Poultry Co146 NLRB770 (1964) enf denied on other grounds 344 F 2d 617(8th Cir 1965)This is not to suggest that interviews are the only method through whichRespondent could have legitimately secured the pertinent information ofstrike involvement by those employees otherwise entitled to disabilitybenefits 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD23 1981Hufstetler testified however that he had surgery on his foot and was absent from work about December 23 through the beginning of the strike He further testified that during his absence he had his doctorcomplete a medical certificate for him which he mailedto RespondentWhile he did not know what the doctorhad said on the certificate he testified he was specificallyreleased by his doctor to return to work on January 23He supported that testimony with a copy of the doctor srelease itself 18Based on the foregoing testimony of Hufstetler whichI credit I find that A&S benefits were unlawfully withheld from Husfstetler during the period of his disabilityfrom commencement of the strike to January 23eCharles G BakerThe Charging Party called Baker as a witness in rebuttal to establish the omission of Baker in Respondents Exhibit 6which is a list of persons named in the complaintinCase 23-CA-8827 as having been unlawfully deniedA&S benefits but who were in fact granted A&S benefitsbecause their injuries resulted from plant accidents ThusBaker an employee of Respondent in the productionunit testified that he suffered an injury at work on November 14 He was hospitalized for a time but returnedtowork in mid December Apparently after sufferingfurther from the injury that involved his back he sawanother doctor on January 5 and 6 who referred him tostillanother doctor The second doctor prescribed treatment and medical care from which he was released bythe doctor to return to work on March 1 The doctor srelease substantiating Baker s testimony was received inevidence 19Baker testified he had received no A&S benefits following his second period of absence from work beginpingJanuary 5He also credibly testified that he hadsubmitted a medical certificate from his doctor to Respondent on the matter January 6Baker wasnot specifically named in the complaint involving the productionunitHowever he is a member of the class to which thecomplaint refers Thus while the complaint as amendednamed 137 employees it alleged that the denial of A&Sbenefitswas unlawful regarding not only those namedbut also any and all other employes similarly situatedBaker may well have been entitled to A&S benefits hereeven under Respondents policy of paying A&S benefitsfor plant injuries without regard to the strike It is alsopossible that its failure to pay him was inadvertentGiven Respondents policy of denying A&S benefits toemployees for nonoccupational accidents at the outset ofthe strike it is more likely and I conclude that Baker sfailure to receive such benefits under the circumstanceshere was in accordance with a belief harbored by Respondent that his absences were not related to a plant accidentThere was no evidence that Baker publicly supported the strike prior to his medical release for workAccordingly I conclude that he was unlawfully denied8C P Exh 5is C P Exh 6benefits for the period of hisdisabilityfrom January 5untilMarch 1 203Cancellation of scheduled vacationsIt is established that it is an unfair labor practice for anemployer to deny vacation pay to strikers engaged in alawful stnke21 while granting it to nonstrikers InNLRBvGreat Dane Trailers388 U S 26 (1976) the SupremeCourt held such employer action is inherently destructiveof employee rights and violative of the Act withoutregard to proof of specificantiunionmotivation on thepart of the employer However proof of antiunion motivation is necessary to establish a violation of the Actwhen the discrimination iscomparatively slightandthe employer has come forward with evidence of legitimateand substantial business justificationAn employer sassertion as a defense that it is not obligated to finance astrike against itself does not constitute a business justification for withholding accrued vacation paySeeburgCorp192 NLRB 290 (1971)In the case sub judice there is no issue concerningwhether vacation benefits had accrued to the employeesbased on the collectivebargainingagreement in bothunitsIndeedRespondent admitted that the employeesnamed in the complaints were prior to the strike scheduled for specific vacation time during 1982 Their entitlement to the vacations is therefore beyond dispute OnlyRespondents action in effect canceling the previouslyscheduled vacationsis in issueInTexaco (Bennett)supra the Board found nondiscriminatory and lawful conduct by Respondent that ispractically identical to Respondents conduct alleged asunlawful here 22 Thus in that case Respondent at theadvent of a strike announced that employees on vacationat the time the strike commenced could continue on vacation for the period scheduled (as opposed to continuing for the balance of the week in which the strike occurred as in the instant case) but that no other vacationswould be granted during the strike and that vacationswould be rescheduled at the termination of the strikeAfter the strike started vacations were in fact canceledAdvanced payments for vacation periods were requiredto be returned Subsequent to the strike vacations wererescheduled 23 and vacation pay computed at a higher20 There appears to be other employees listed in the complaint who appatently failed to receive benefits to which they were entitled not withstanding the fact that their disabilities stemmed from plant accidents SeeR Exh 6 The Charging Party s brief concedes that some of these employees had received their benefits but not others As in the case ofBaker it is reasonable to conclude that the otherwise unexplained failureof these employees to receive A&S benefits were attributable to Respondent s confusion of them with rhos- discnmmatonly denied benefitsfor nonoccupational accidents and illnesses Accordingly since such confusion resulted from Respondents unlawful actions I conclude such employees specifically Kenneth H BallardWilliam Cone Bobby HughesGeraldManning Kenneth Marks Carl Moore MynI Scoggins WilliamC Thompson George R Brown and Rowland Priddy may appropriately be included in Appendix B21 There is no contention by Respondent here that the strike was anything other than lawful22 Even the same Respondents location was involved23 Respondent here also contends that consistent with past practicevacations will be rescheduled after the strike It is possible however thatContinued TEXACO INC521rate in accord with an agreement reached with theUnion regarding new ratesThe administrative lawjudgewith the Board approval viewed the case as oneinvolving scheduling of vacations rather than simply oneof payment of accrued vacation pay He noted that thepast practice had been (as the evidence shows it washere) that Respondent had under the vacation policyused its discretion to schedule vacations to interfere leastwith Respondent s production The judge concluded thatwhile Respondent could not control employee absencesdue to a strike it was entitled under its contract with theUnion and in accordance with past practice to controlabsences due to vacation That control could be accomplished not through complete cancellation but throughrescheduling of vacations during the strike and while Respondent was attempting to continue its operations Thejudge found Respondents conduct with respect to thevacations did not warrant an inference of unlawful motivation and he found no evidence of specific unlawfulmotivationHe found rather that Respondents actionshad only a minor impact on the strike and did not significantly discourage membership in the UnionTheTexaco (Bennett)case hasnot been specificallyoverruled by the Board It was inferentially distinguishedin a somewhat similar caseSeeburg Corpsupra whereinthe Board found a violation of the Act in an employer sconduct in failing to pay vacation pay during a strikeThe Board observed that it was not merely a case of rescheduling of vacations because under the collective bargaining there was an option (not present in the instantcase) that could be exercised providing for money to bepaid in lieu of vacationDenial of the vacation paytherefore could not be justified Subsequently inDetroitEdison Co206 NLRB 898 (1973) the Board found evenin the presence of a contract clause like that in Cavalierthe employer did not violate the Act by rescheduling theprescheduled 1 day vacation of a striker There theBoard citingTexaco (Bennett)noted that nothing hadbeen taken away from the striking employee that he hadmerely been required to postpone a vacation dayAs indicated by theCavaliercasehoweverwhenthere is no independent evidence of union animus thelanguage of the collective bargaining agreement and theemployers past practice is critical in determining theissuewhether denial of accrued vacation pay to strikingemployees is lawful See also GC Murphy Co 207NLRB 579 (1973)Wallace Metal Products244 NLRB 41(1979) In arguing the existence of a violation by Respondent here the General Counsel and Charging Partycontend Respondent was not contractually authorized todeny the strikers accrued vacation pay and that it otherwise had no legitimate justification for its actions in thisregardAs already noted the General Counsel reliesheavily on the Board s decision inStokely Van Campsupra InStokely Van Campthe employer on noticefrom the union of its intent to strike canceled all scheduled vacations and directed the withholding of vacationpayment benefitsThe collective bargaining agreementfollowing termination of the strike some agreement might be reachedwith the Union regarding a grant of vacation pay to employees in lieu ofgranting them time off as has also been done in the pastthat set forth the eligibility requirements for employeeshad provided that the vacations may as far as possiblebe scheduledwith the mutual agreement of the employees and the companyA management rights clausein the agreement reserved to the employer the right toschedule production The agreement did not provide forpay in lieu of actual vacation as was the situation in CavaltersupraThe Board found however that the agreement did not specifically authorize Respondents cancellationof the prescheduled vacationsMoreover theBoard in finding a violation by the employer in canceling the vacations concluded that the employer had doneso before it was clear the strike was actually going tooccur that the employer s past practice did not justify itsactionsand that there was independent evidence ofunion animus on the part of the employer that established that its motive in canceling the vacations was pretextual In making its findings the Board paid little heedto the employers characterization of its actions as a reschedulingof vacations and observed that howeverperceived the result of Respondents action was that 82employees who struck did not receive scheduled vacstion benefits that had accrued under the terms of the expired collective bargaining agreementUnquestionably the result of Respondents action herewas the sameasthat inStokely Van CampHowever Ibelieve the instant case is distinguishable and is controlled by theTexaco (Bennett)case which the Board didnot specifically overrule inStokely VanCampHerethere was no direct evidence of union animus in canceling the vacations as there was inStokely Van CampFurtherRespondent did not announce the cancellation ofvacations and vacation benefits until it was quite clearthat a strike would take place Indeed the announcements were made during the course of shut down procedure discussions with the Union Here too there wasclear precedent for Respondent to cancel the vacationsboth under the language of the vacation plan incorporated in the collective bargaining agreement and under longpastpolicy and practice 24 The collective bargainingagreement as inTexaco (Bennett)specifically providedthat the administration of the agreements provision onvacations25 would be governed by the vacation plan ofRespondent then in effect That plan26 gives Respondentdiscretion to arrange the time of vacation to best suit theemployeesconvenience and least interfere with Respondent s operationsObviously as noted by the judgeinTexaco (Bennett)during a strike the fewer peopleabsent from work for any reason the easier it is for anemployer to continue its operation in the face of thestrikeThe exercise of discretion to postpone and reschedule vacations to a poststrike time is clearly a moveconsistent with Respondents right under the agreementto arrange vacation to least interfere with its operations24 This policyand practice were apparentlyfollowed at other of Respondent s locations ThusinTexaco Inc260 NLRB 1192 (1982) thesame announcement regarding vacations was made However the cancellahon or rescheduling of vacations was not there attacked and was notconsidered by the Board25 Art VIII secs 1 & 225 R Exh I 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStokely Van Campisalso distinguishable from the instant case for still another reason In that case the employer in announcing the cancellation of vacations didnot indicate they would be rescheduled after the strikeHere Respondent did There was no basis for employeesto perceive that they would lose their vacations byvirtue of their participation in the strikeAs inDetroitEdisonsupra nothing has been taken from the strikersOnly their vacations have been postponedWith respect to the past practice in canceling and rescheduling vacations at the outset of a strike it need onlybe noted that the Board itself inTexaco (Bennett)considered Respondents past practice and found it not unlawfulRespondents action in the instant case was no different from its earlier practices dating back to 1945 at thePortArthur Plant and TerminalWhile Respondent spolicy was challenged by an employee inTexaco (Bennett)theUnion had never specifically challenged itbefore the events giving rise to the instant proceedingThe Charging Party asserts the present practice is different from the practice inTexaco (Bennett)becausethere Respondent allowed vacations in progress at thebeginning of the strike to continue until completedwhereas here Respondent allowed such vacations to continue only for the balance of the week in which the vacation occurred I find this to be a distinction without adifferenceRespondents cancellation of a vacation inprogress was not shown to be more detrimental to theaffected employees than a requirement imposed by Respondent inTexaco (Bennett)that employees given advance vacation pay reimburse Respondent when the vacations were canceled at the beginning of the strike Yetthe Board found no violation in Respondents reimbursement requirementThe Charging Party would also distinguishTexaco(Bennett)on the premise that in that case there was noevidence that the strikers were treated differently fromnonstrikerswhereas here certain salaried employeeswere allowed to take a vacation during the strike However the record does not show that any such salariedemployees worked within the bargaining units involvedhere before or during the strike Thus any difference intreatment of them with respect to the granting or noncancellation of their vacations does not establish discrimination against employees in the units hereConsidering all the foregoing including Respondent spast practices the discretion accorded Respondent underits vacation plan to schedule employee vacations to leastinterfere with its operation and the Board s earlier decision inTexaco (Bennett)finding lawful conduct by Respondent that was identical to the conduct here I findthatRespondent had a legitimate basis for its actionswith respect to the cancellation of prescheduled vacations at the beginningof the strikeAccordingly I findRespondent did not discriminate against its employees inviolation of Section 8(a)(1) of the Act because of theirinvolvement in the strike In view of its past practice including its rescheduling of vacations after the strike Iconclude as it was concluded inTexaco (Bennett)thatRespondents actions had little impact on the strike didnot discourage membership in the Union and was not intended by Respondent to do eitherBecauseIhave found that Respondents conduct withrespect to canceling and rescheduling vacations was notunlawful it follows thatits announcementregarding thataction within a few hours before the strike did not independently violate Section 8(a)(1) of the ActMoreoversinceRespondents actions with respect to vacationswere consistent with its prior practiceswhich in turnwere based on its interpretation of its rights under thecollectivebargaining agreementit follows that Respondent did not unilaterally change its vacation policy in violation of Section 8(a)(5) and (1) of the Act I so findIIITHE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent set forth in section IIabove occurring in connection with the operations ofRespondent described in section I above have a closeintimate and substantial relation with trade traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceTHE REMEDYHaving found that Respondenthas engaged in unfairlabor practices I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmative action designed to effectuate the polices of the ActHaving found that Respondent unlawfully withheldpayments under its A&S benefit plan to the employeeslisted in AppendixB I recommendthat Respondent beordered to make them and any other employees in theunits involved here who were similarly affected wholefor the loss of such benefits by payment with interest toeach of them the sum of money equal to the amount heor she would normally have received under the A&Splan for disabilities occurring prior to the strike from thebeginningof the strike on January 8 1982 until their recovery from disability 27 or the expiration of their eligibihty for such benefits under the terms of the benefitplanwhichever occurs first provided however that nosuch payments shall be due for periods subsequent to anyemployees active participation in strike activity or demonstration of public support therefor28 Interest is to becomputedin the mannerprescribedinFloridaSteelCorp231 NLRB 651 (1977) 2927When a date appears opposite the names of the employees listed inAppendix B such date reflects the specific period the employees entitlement to accident and sick benefits ended during the strike as stipulated bythe parties at the hearing or as otherwise found Appendix B omits thenames of certain employees whom the Charging Party and Respondentstipulatedwere paid all of their accident and sick benefits prior to thehearing or who were initially ineligible for such benefits in any eventThe General Counsel in his brief indicated he did not oppose appropnate omissions28 The remedy provided here is consistent with the Board s remedy inEmerson Electricsuprawhich was as indicated modified by the ThirdCircuit Court of Appeals In theTexacocases considered by the Boardcited supra the Board found it unnecessary to consider the court s modefication of the Board s order inEmerson Electricinasmuch as the result inthose cases would not have been affected29 See generallyIsisPlumbing Co138 NLRB 716 (1962) TEXACO INCCONCLUSIONS OF LAW1Respondent is an employerengaged incommercewithin the meaning of Section 2(2) (6) and (7) of theAct2The Union is a labor organization within the meaning of Section 2(5) of the act3The Union is the collective bargaining representative of a majority of Respondents employees in the following approppriateunitswhich areunitsappropriatefor the purposes of collectivebargainingwithin themeaning of Section 9(b) of the ActAll employees at the Port Arthur Plant and PortArthur Terminal except office technical and supervisory employees electricians unit production control units and guards watchmenand gatemenAll employees of the production control laboratones excluding clerical administrative craftsmentechnical professional and supervisory employees4Respondent violated Section 8(a)(1) of the Act byannouncing to its employees at the outset of the strike onJanuary 8 1982 that it would discontinue paying accident and sick benefits to employees entitled to or receiving such benefits at the outset of the strike withoutregard to whether such employees actively participatedin the strike or publicly demonstrated support therefor5Respondent violated Section 8(a)(3) and (1) of theAct by discontinuing benefits under its accident and sickbenefit plan for employees at the outset of a lawful strikewhen such employees were eligible for coverage underthe plan due to physical disability and prior to any showing on their part that they affirmatively supported thestrike beginning January 8 19826Respondent violated Section8(a)(5) and(1) of theAct by unilaterally without notice to or bargaining withthe Union changing the terms and conditions of employment of the employees in the units listed above by discontinuing payment of accident and sick benefits underthe accident and sick benefit plan to those employeeswho were entitled to such benefits7The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act8Respondent did not violate Section 8(a)(1) of theAct by announcing to its employees that at commencement of the strike on January 8 1982 prescheduled vacationswould be canceled and did not violate Section8(a)(3) and (1) of the Act by canceling at the commencement of the strike prescheduled vacations for its employees named in the complaint9Respondent did not unilaterallywithout notice toor bargaining with the Union change the terms and conditions of employment of employees in the units listedabove by canceling prescheduled vacations at the outsetof the strike and thus did not violate Section 8(a)(5) and(1) of the Act in this regardOn these findings of fact and conclusions of law andon the entire record I issue the following recommended3Oso If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedORDER523Respondent Texaco Inc Port Arthur Texas its offscers agents successorsand assigns shall1Cease and desist from(a)Announcing to its employees that on commencement of a lawful strike it would discontinue paying accident and sick benefits to employees entitled to or receiving such benefits without regard to whether such employees affirmatively participated in the strike or publicly demonstrated support therefor(b)Discontinuing benefits under its accident and sickbenefit plan for employees because of a lawful strikewhen such employees are eligible for coverage under theplan due to physical disability and such employees havenot affirmatively participated in or publicly demonstratedsupport for the strike(c)Unilaterallywithout timely notice to or bargainingwith the Union changing the accident and sick benefitplan covering its employees in the appropriate units bydiscontinuing accident and sick benefits for eligible employees(d) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make whole those employees listed in Appendix B[omitted from publication] and other employees in theunits similarly situated with interest for loss of accidentand sickness benefits payments in the manner set forth inthe remedy section of this decision(b)Preserve and make available to the Board or itsagentsupon request all records necessary to analyze theamountsdue employees in the effectuation of this remedial Order(c)On request bargain with the Union prior to institution of any change in the accident and sick benefit planor any other term or condition of employment applicableto the employees in the units involved here(d) Post at its Port Arthur Texas plant and terminalcopies of the attached notice markedAppendix A 31Copies of the notice on forms provided by theRegionalDirector for Region 23 after being signed by the Respondent s authorized representative shall be posted bythe Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced orcovered by any othermaterialOrder shall as provided to Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposesSi If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director in writing within 20IT IS FURTHER RECOMMENDED that the complaint bedays from the date of this Order what steps the Redismissed insofar as it alleges violations of the Act notspondent has taken to complyspecifically found